                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

LABORERS’ PENSION FUND, LABORERS’
WELFARE FUND OF THE HEALTH AND
WELFARE DEPARTMENT OF THE
CONSTRUCTION AND GENERAL
LABORERS’ DISTRICT COUNCIL OF
CHICAGO AND VICINITY, THE CHICAGO                 No. 15 CV 9580
LABORERS’ DISTRICT COUNCIL RETIREE
HEALTH AND WELFARE FUND, and                      Judge Manish S. Shah
JAMES S. JORGENSEN, ADMINISTRATOR
OF THE FUNDS,


              Plaintiffs,

         v.

INNOVATION LANDSCAPE, INC.,

              Defendant.

                        MEMORANDUM OPINION AND ORDER

      Fuertes Systems Landscaping, Inc. (which refers to itself as “Fuerte”) was a

union signatory company owned by Rafael Hurtado that provided residential

landscaping, public park construction, and snow removal services in northeast

Illinois. Since 2011, two lawsuits—which concern unpaid union obligations over two

different time periods—have been filed against Fuerte, including this one. These

lawsuits made it difficult for Fuerte to obtain new work, and Fuerte eventually shut

down in 2016. As Fuerte struggled, Nataly Perez, Hurtado’s stepdaughter, decided to

open a nonunion landscaping company, Innovation Landscape, Inc., in 2014. With

Hurtado’s help, Innovation started as a residential landscaping company and grew to

provide public park construction and snow removal services in northeast Illinois.
Plaintiffs filed this motion for partial summary judgment, alleging that Innovation

should be liable for Fuerte’s obligations under its collective bargaining agreement

because the two entities are the same company under an alter-ego or single-employer

theory.

I.    Legal Standard

      Summary judgment is appropriate when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits” show that

there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). A genuine dispute over a material fact exists when a reasonable jury

could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). All facts and reasonable inferences are drawn in the light most

favorable to the nonmovant. Laborers’ Pension Fund v. W.R. Weis Co., Inc., 879 F.3d

760, 766 (7th Cir. 2018). If the movant bears the burden of persuasion at trial, it must

support its motion with credible evidence that would entitle it to a directed verdict if

not controverted at trial. Celotex Corp., 477 U.S. at 331.

II.   Background

      A.     Evidentiary Standards

      When ruling on summary judgment, “a court may not make credibility

determinations, weigh the evidence, or decide which inferences to draw from the

facts; these are jobs for a factfinder.” Johnson v. Rimmer, 936 F.3d 695, 705–06 (7th

Cir. 2019) (internal citation omitted). However, parties cannot circumvent the



                                           2
purpose of summary judgment “by creating ‘sham’ issues of fact with affidavits that

contradict their prior depositions.” Bank of Illinois v. Allied Signal Safety Restraint

Systems, 75 F.3d 1162, 1168 (7th Cir.1996) (collecting cases). A court may disregard

new sworn testimony when it 1) contradicts that same witness’s earlier sworn

deposition testimony and 2) fails to explain the contradiction or resolve any

disparities. Id. at 1167–68. See also Kopplin v. Wisconsin Cent. Ltd., 914 F.3d 1099,

1103 (7th Cir. 2019) (citing Bank of Illinois and applying the sham affidavit rule).

       Local Rule 56.1 statements serve to streamline the resolution of summary

judgment motions by having the parties identify undisputed material facts and cite

the supporting evidence. See Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 922 (7th

Cir. 1994). Because of this important function, district courts can require strict

compliance. Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 414 (7th Cir. 2019)

(citation omitted). I disregard improperly asserted facts and deem undisputed any

facts not properly controverted. N.D. Ill. Local R. 56.1.

       The parties raise evidentiary issues based on the sham affidavit rule, witness

credibility, and improperly controverted facts. I address below only those issues

germane to the outcome of the motion.

       B.     Facts

       Rafael Hurtado owned Fuerte from 2002 to 2016. [120] ¶¶ 5, 9; [131] ¶ 1.1 The

company provided residential landscaping for single-family homes, public park


1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents. Facts are largely taken from
responses to the parties’ statements of material facts, where the original facts and responses
are in one document. [120]; [131].
                                              3
construction for park districts and municipalities, and snow removal services. [120]

¶ 6; [131] ¶¶ 6, 8. Fuerte serviced customers in the northeast counties of Illinois, such

as Cook, Lake, DuPage, Will, Grundy, Kane, McHenry, and Boone County. [120]

¶¶ 86–87.

      Hurtado was the sole owner and shareholder of Fuerte and served as the

company’s president and treasurer. [120] ¶ 9; [131] ¶ 1. In this role, Hurtado

communicated with park district representatives; attended construction meetings;

oversaw projects; tracked employee hours; prepared estimates and bids; and

interfaced with clients. [120] ¶ 10. Only Hurtado had authority to hire and fire

employees and make binding decisions on behalf of the company. [131] ¶¶ 15–16.

      Since April 2004, Fuerte had been a party to successive collective bargaining

agreements with a general laborers and construction workers union. [120] ¶ 1. Under

the CBA, Fuerte was required to make contributions on behalf of covered employees

to certain pension, health, and welfare funds—the plaintiffs: Laborers’ Pension Fund,

Laborers’ Welfare Fund of the Health and Welfare Department of the Construction

and General Laborers’ District Council of Chicago and Vicinity, Chicago Laborers’

District Council Retiree Health and Welfare Fund, and James S. Jorgensen, as the

funds’ administrator. Id.

      Fuerte used nonunion employees to perform residential work, which included

landscaping, planting, mulching, and the installation of brick paver patios,

driveways, retaining walls, and outdoor patio kitchens. [131] ¶ 3. Fuerte’s public park

construction work was performed by union employees and involved “retaining walls,



                                           4
paving, drainage, landscaping, concrete work, excavating, playground installation

and park development.” [120] ¶¶ 6–7. The CBA covered many of these residential and

commercial tasks, which were required to be performed by union employees. Id. ¶ 8.2

       In October 2011, the funds filed a lawsuit against Fuerte to collect union dues

and benefits owed from January 2008 through January 2012. Id. ¶ 3. The funds

sought over $4 million in back contributions, liquidated damages, and interest. Id. In

that case, the court entered judgment against Fuerte in the amount of $3,409,308.11.

See Laborers’ Pension and Welfare Funds, et al. v. Fuerte Systems Landscaping, Inc.,

et. al., No. 11-CV-7401, Dkt. No. 210 (N.D. Ill. Aug. 29, 2018). In October 2015,




2 Innovation generally denies that “paving, drainage, landscaping, concrete work, retaining
walls, excavating, playground installation and park development work is covered by the
CBA” and that “Fuerte was required to remit fringe benefit and union dues payments for
each hour spent by a Fuerte employee performing this work regardless of whether it was
residential or commercial work.” [120] ¶ 8. Innovation alleges that paragraph eight is “an
inaccurate paraphrase” of the underlying documents, which do “not support” the funds’ fact.
Id. The first supporting document shows Fuerte as a signatory to the applicable CBAs
between the Construction and General Laborers’ District Council of Chicago and Vicinity and
various unions, including the Concrete Contractors Association of Greater Chicago. [111-1]
at 3. The second document is an applicable collective bargaining agreement, in effect from
2010 to 2013, between the laborers’ council and the concrete union. Id. at 4–115. The funds
cite specifically to Article XV of the CBA, which describes covered work as including: “all
laboring work in connection with…driveways…retaining walls”; “original installation of
landscaping in connection with new construction of all types”; “excavation for building and
all other construction”; “concrete or aggregate for walls, footings, foundations, floor or for any
other construction”; and work related to drainage. Id. at at 37, 38, 40, 41. Article VI of the
CBA, which the funds do not cite to, states, “All Employers covered by this Agreement shall
deduct from the wages of Employees covered by said contract, working dues approved by the
Union for each hour worked and shall remit monthly to the Union office the sums so deducted,
together with an accurate list of Employees from whose wages said dues were deducted and
the amounts applicable to each Employee, not later than the 10th day of the month next
following the month for which such deductions were made. Dues remittance reports shall
include a report of the hours worked and the wages earned by each Laborer.” Id. at 13. The
exhibits support the funds’ assertion, even though the funds failed to include the second
pincite. Furthermore, Innovation’s additional facts do not address the alleged inaccuracy.
Because Innovation fails to properly controvert the fact, it is deemed admitted.

                                                5
plaintiffs filed this lawsuit about unpaid union dues and benefits from January 31,

2012, onwards. [120] ¶ 4. On March 21, 2016, I entered judgment against Fuerte in

the amount of $668,236.99 in unpaid fringe benefits and union dues. Id. ¶ 89.

      Rosy Hurtado, Rafael Hurtado’s wife and Fuerte’s office manager, explained

that due to the lawsuits, as of March 2013, insurance companies refused to provide

bonds Fuerte needed to secure new public park construction work. Id. ¶¶ 25–27.3 As

a result, Hurtado had to close Fuerte, which stopped providing services by February

2, 2016. [120] ¶ 27; [131] ¶ 45. Hurtado believed the funds conspired to put Fuerte

out of business: “the Union went really dirty on me,” he said. [120] ¶ 90; [131] ¶ 6.

      The funds argue that Innovation Landscape, Inc., a nonunion landscaping

company owned by Hurtado’s stepdaughter, Nataly Perez, is a disguise for Fuerte,

and should be held responsible for Fuerte’s legal obligations under the CBA. [109];

[120] ¶¶ 14, 37.

      Before incorporating Innovation, Perez worked as a secretary at Fuerte from

June 2013 to February 2014. [120] ¶¶ 14, 37. She performed clerical tasks only, like

answering phone calls, taking messages, and running errands. Id. ¶ 14. After

working as a secretary—and only one year after graduating high school—Perez

opened Innovation in March 2014. Id. ¶¶ 37–38. She was the sole shareholder and

officer of Innovation and initially paid herself $400.00 per week. Id. ¶ 38. Perez

testified that she made an initial $200.00 shareholder contribution but did not obtain




3I refer to Rafael Hurtado as “Hurtado,” Rosy Hurtado as “Rosy,” and Rafael Hurtado, Jr.,
as “Junior,” to avoid confusion among the family members.

                                           6
any business loans or contemplate any type of business plan. Id. ¶¶ 39–40. Neither

Fuerte nor Hurtado provided any start-up capital, loans, or guarantees to Innovation.

[131] ¶ 5. Innovation did, however, operate from Hurtado’s residence, on Mirage

Avenue, Plainfield, Illinois, in 2014. [120] ¶ 37.

       In 2013, Fuerte stopped providing residential landscaping for single-family

residences. [131] ¶ 3. Instead, Fuerte referred residential work, including warranty

repair work, to Innovation when it opened in 2014. Id. In one instance, Fuerte admits

it subcontracted residential warranty repair work to Innovation and paid Innovation

for this work. [120] ¶ 45; [131] ¶ 4. Meanwhile, Innovation provided the same

residential landscaping services Fuerte had provided. [120] ¶ 43. Innovation’s largest

residential project that year was valued at approximately $20,000. Id. ¶ 47.

Innovation did not own any residential landscaping equipment in 2014, so Fuerte lent

Innovation the necessary equipment and tools for free—including dingos, tampers,

lasers, and a dump truck. Id. ¶ 46.4 Additionally, one of Innovation’s first employees5




4 Paragraph 29 of Perez’s affidavit states “None of the equipment utilized by Innovation was
ever owned by Fuerte.” [122-1] at 13. This claim does not directly contradict Perez’s earlier
deposition testimony that Innovation borrowed Fuerte’s equipment because Perez did not
testify as to whether Fuerte owned or rented the equipment Innovation borrowed in 2014.
[120] ¶ 46. Plaintiffs’ motion to strike this sentence in paragraph 29 is denied. Additionally,
in its response to the motion to strike, Innovation argues that Hurtado, and not Fuerte, lent
Innovation the equipment in 2014, [137] at 4, after previously admitting that “Fuerte would
lend Innovation the equipment and tools necessary to perform the residential landscape
work.” [120] ¶ 46. Innovation cannot use its response to deny a fact it already admitted in
the Local Rule 56.1 statements.
5The parties dispute whether all of Innovation’s initial employees were former Fuerte
employees. [120] ¶ 42.

                                              7
was Hurtado’s son, Rafael Hurtado Jr., who served as Innovation’s general manager

from March to November 2014. Id. ¶¶ 42, 48.6

         Innovation ceased operations in either October or November 2014. [120] ¶ 50;

[131] ¶ 21.7 In early November 2014, Fuerte issued Innovation a check for $11,300.

[120] ¶ 50. Perez said that the check was for residential warranty repair work that

Fuerte subcontracted to Innovation, as well as taxes and debts Innovation owed to

suppliers. [120] ¶ 50; [111-3] at 75–76.8 Innovation stored its tools and materials on

Fuerte’s premises, in Joliet, Illinois, in 2014. [120] ¶¶ 18, 52.9 Both Junior and Perez

returned to work for Fuerte in October 2014. [120] ¶ 51; [131] ¶¶ 13–14.10




6Perez quit Fuerte in February 2014 and incorporated Innovation on March 24, 2014. [120]
¶ 37. Both Perez and Junior were employed by Innovation in March 2014. Id. ¶ 48. While
employed by Innovation, Perez and Junior received a paycheck from Fuerte for the pay period
March 31, 2014 to April 16, 2014. [131] ¶ 12. It is unclear whether the paycheck was for work
they performed for Fuerte, or for work they performed at Innovation.
7   The parties do not explain why.
8 Innovation’s response about the $11,300 check states, in relevant part, that “Innovation
admits the remaining facts set forth in paragraph 50 of the Funds SOF. Innovation further
affirmatively states that the Fuerte check in the amount of $11,300 was to pay Innovation
for warranty work done for residential customers of Fuerte in 2014.” [120] ¶ 50. Hurtado’s
affidavit, signed after the summary judgment motion was filed, states the check was for
warranty repair work. [131] ¶ 4. Innvoation does not, however, deny plaintiffs’ claim that the
check was also for other obligations Innovation owed. Nor does Perez contradict or clarify her
initial testimony about the purpose of the check in her subsequent affidavit. [122-1] at 8–14.
Because defendants do not properly controvert Perez’s testimony about what the check was
for, her explanation is deemed admitted.
9This undisputed fact, [120] ¶ 52, may undermine another one: that Innovation did not own
any equipment in 2014. [120] ¶ 46. I presume, however, that ownership of some tools and
materials is not materially inconsistent with Innovation also not owning any equipment in
2014.
10The parties dispute whether Perez returned to Fuerte as an “assistant manager,” based on
Rosy’s most recent affidavit, or only performed secretarial work, based on Hurtado’s original
deposition testimony. [120] ¶ 51; [131] ¶ 14.

                                              8
       In April 2015, Perez, in her personal capacity, purchased property on Plainfield

Road, Oswego, Illinois. [120] ¶ 20. That August, Perez executed a two-year

commercial lease with her stepfather’s company, Fuerte, starting on August 1, 2015.

Id.; [111-4] at 1–5. At some point that summer, the parties agree that Fuerte moved

its office to the Plainfield Road property, along with some equipment. [120] ¶ 19.

Some equipment remained at Fuerte’s Joliet property. Id. Between August 2015 and

September 2015, Fuerte paid to remodel the interior of the Oswego residence and

built a cabin on the premises. [120] ¶ 21; [131] ¶ 7.

       After this lawsuit was filed in October 2015, Fuerte decided to shut down,

which took a few months.11 [131] ¶ 6. In December 2015, Fuerte stopped performing

public park construction and sought legal counsel to terminate operations. Id. That

same month, Perez reopened Innovation because Fuerte was “having problems” and

because Hurtado was available to assist running Innovation. [120] ¶ 53. In her role

as president of Innovation, Perez testified that she reported to work at “my house” on

Plainfield Road, the same location Fuerte had moved into that summer under a

commercial lease.12 [111-3] at 92; [120] ¶¶ 19–20, 53.


11For example, Fuerte was still performing snow removal work until the last week of January
2016. [131] ¶ 6. In February 2016, Fuerte, due to insolvency, engaged a third party to oversee
the company’s liquidation process for creditors. Id. ¶ 45. Hurtado was on Fuerte’s payroll
until April 2016, while Rosy was on Fuerte’s payroll until June 2016. Id. ¶ 29.
12Perez’s 2017 deposition testimony suggests her recollection of whether Fuerte operated out
of Plainfield Road in December 2015 may have been fuzzy, but her answers about where she
conducted operations on behalf of Innovation in December 2015 were clear and unambiguous.
[111-3] at 92. Perez’s subsequent affidavit from June 2019, which states that Innovation
“never operated” from the Plainfield Road property until March 2016, [122-1] at 10, directly
contradicts her previous sworn testimony, without explaining the contradiction or attempting
to resolve the disparity, like by providing the address of Innovation’s operations from
December 2015 to February 2016. See Bank of Illinois, 75 F.3d at 1168. Consequently, I
                                              9
       Hurtado immediately began helping Innovation get work.13 While many facts

about one commercial project are disputed, the parties agree that in December 2015,

Hurtado referred the project to Innovation and actively helped Innovation obtain it,

by meeting with the client and using his expertise to develop Innovation’s proposal.

[120] ¶¶ 54–56; [131] ¶¶ 23–24; [111-5] at 57.

       The last week of January 2016, Fuerte stopped providing snow removal

services, and Innovation started in February 2016. [120] ¶ 58; [131] ¶ 6. While the

parties dispute many facts about one contract, they agree that initially Fuerte

entered into a contract with a client to provide snow plowing and salting services from

approximately October 2015 to May 2016. [120] ¶ 30. Hurtado either referred or

requested transferring the work to Innovation, and under a separate contract,

Innovation provided the remaining snow removal services. [131] ¶¶ 9–10. To

complete the job, Innovation purchased some equipment, used equipment previously

rented by Fuerte, for free, and paid Hurtado personally to use trucks he owned. Id.

¶ 26.14




disregard this specific claim in paragraph 11 of Perez’s subsequent affidavit and grant
plaintiffs’ motion to strike the sentence. Innovation also cites Hurtado’s new statement that
“Fuerte and Innovation never operated from the same location at the same time,” which the
funds controvert. [131] ¶ 2. Innovation then explained that Hurtado meant that the two
companies never did the same type of work from the same location at the same time. [137] at
6. If that’s what Hurtado meant, then his testimony does not controvert or raise a genuine
dispute about where Perez reported to work in December 2015. There is no dispute that both
companies existed and worked from Plainfield Road in late 2015 and early 2016.
 The parties argue about whether Fuerte assigned or transferred, or alternatively, referred,
13

work to Innovation. [131] ¶¶ 3, 10–11.
14As president of Innovation, Perez can competently testify about any equipment purchased,
rented, or used by Innovation to complete a project.

                                             10
       In January 2016, Innovation also started bidding on public park construction

projects in northeast counties of Illinois. [120] ¶ 71; [131] ¶ 34. Perez testified that

early on in 2016, Hurtado assisted her with preparing park construction bids,

including estimating labor costs and hours and determining material quantities and

measurements. [120] ¶ 72. In 2017, Perez was able to prepare estimates on her own,

but Hurtado still reviewed them. Id. ¶ 73.15

       Innovation officially hired Hurtado in March 2016 as a “Residential and

Landscape Maintenance Supervisor.” Id. ¶ 67. While Hurtado was simultaneously

employed by another company, D&J Landscaping, [131] ¶ 32, he played a crucial role

in obtaining projects for Innovation. In April 2016, Hurtado helped secure a contract

with Crete Park District for Innovation. [120] ¶ 68. At Hurtado’s direction, Rosy

emailed Crete Park District a quote, which listed Hurtado as the main point of

contact. Id. That same month, Hurtado met with Calumet Park District

representatives about a park project and submitted a proposal, which Perez

approved. [120] ¶ 69; [131] ¶ 33. In May 2016, Hurtado met with representatives from

St. Charles Park District about a project. [120] ¶ 70. That same month, a St. Charles



15 Innovation claims, based on Perez’s sworn affidavit, that Hurtado has done estimating
since November 2016. [131] ¶ 35; [122-1] at 12. This statement implicitly suggests Hurtado
was not involved in the estimating process prior to November 2016, so plaintiffs raise a
dispute about this fact. [131] ¶ 35. However, Perez’s new statement does not actually
undermine her previous sworn testimony that Hurtado has assisted Perez prepare estimates
since early 2016; in fact, Perez’s new statement does not even address the scope or timing of
Hurtado’s assistance prior to becoming an Innovation employee in March 2016. Id. ¶ 32.
There is no real dispute about the timing of Hurtado’s assistance; Innovation even admits
the facts supported by Perez’s original deposition tesitmony. [120] ¶ 72. (Innovation’s claim
that Hurtado has done estimating since November 2016 coincides with his promotion to
Innovation’s general manager that same month. [131] ¶ 32.)

                                             11
Park District park representative emailed Hurtado and Perez to inform them that

Innovation’s quote had been accepted; in the email, the park representative wrote,

“Rafael, I assume the PO is to be under Innovation Landscape Inc. instead of Fuertes

Systems Landscaping, Inc.?” [111-5] at 70. Due to Hurtado’s expertise and years in

the industry, it was common for park districts to contact him directly about projects.

[131] ¶ 17. Nevertheless, Innovation had customers that were never customers of

Fuerte. Id. ¶ 41.

       In November 2016, after being laid off from D&J Landscaping, Hurtado

became Innovation’s general manager, supervising its labor force and contracts. Id.

¶¶ 20, 32, 40. While Hurtado performed high-level tasks, the parties dispute whether

Perez had exclusive hiring, firing, and decision-making authority with respect to

critical business decisions. Id. ¶ 20.16

       Rosy, Perez’s mother, also moved from Fuerte to Innovation. [120] ¶ 14. Rosy

served as Fuerte’s office manager from March 2013 until June 2016. Id. ¶ 11; [131]

¶ 29. In this role, she managed accounts payable and accounts receivable, prepared

project payout documents, processed payroll and monthly fringe benefit reports to the

Union, managed bank accounts, and obtained Fuerte’s bid, payment, and

performance bonds from insurance companies. [120] ¶ 12. While still on Fuerte’s

payroll, Rosy helped her daughter with Innovation’s growth, as early as March 2016.


16As evidence of disagreement, the funds cite to the testimony of Perez and Francisco Corral.
[131] ¶ 20. Corral was a former employee of Fuerte and Innovation and is also Hurtado’s
estranged son-in-law. [120] ¶ 13; [131] ¶¶ 29, 54. Innovation has evidence that undermines
Corral’s credibility, and credibility cannot be resolved on a motion for summary judgment.
The cited testimony suffices to muddy the waters about Perez’s authority, but this factual
dispute does not affect the outcome of the alter-ego or single-employer analysis.

                                             12
[131] ¶ 30. On March 8, 2016, Rosy executed a playground maintenance contract on

behalf of Innovation and signed it as “office manager.” [120] ¶ 64; [111-3] at 2. When

Rosy officially joined Innovation in June 2016 as office manager, she performed the

same duties as she had at Fuerte. [120] ¶ 64; [131] ¶ 30.

      Two other supervisory employees from Fuerte’s public park construction group

moved to Innovation as well. Edgar Rubio served as Fuerte’s park project

superintendent. [120] ¶ 15. In this role, Rubio met and communicated with park

district representatives; attended meetings; supervised field employees; ordered

material; oversaw projects; and disciplined employees. Id. Juan Adame worked as a

project foreman at Fuerte. Id. ¶ 17. Adame had the same responsibilities as Rubio

but was only assigned to one project. Id. In March 2016, Innovation hired Rubio as a

general manager and Adame as a project manager to perform the tasks they had

performed at Fuerte; Perez did not interview anyone else for their positions. Id.

¶¶ 65–66. Adame also helped Innovation prepare bids. [120] ¶ 72; [131] ¶ 35.

      Overall, Innovation hired ten former employees of Fuerte, in addition to Perez.

Four joined Innovation’s payroll in February 2016; four in March 2016; one in April

2016; and the last one (Rosy) in June 2016. [120] ¶ 58; [131] ¶ 29. Innovation also

hired employees that never worked for Fuerte. [131] ¶ 29.

      When Innovation reopened in 2015, it purchased some equipment and paid

Hurtado to use equipment he personally owned. [120] ¶ 61; [131] ¶ 26. Innovation

also used equipment rented by Fuerte, for free. Id. The parties dispute whether

Innovation used equipment owned by Fuerte, as opposed to Hurtado, without



                                         13
payment. [131] ¶ 42. The parties also dispute whether Innovation shared Fuerte’s

computers, bidding resources, and at least one telephone number. [120] ¶ 74; [131]

¶¶ 36, 44. The businesses had separate bank accounts, payroll, and billing functions.

[131] ¶ 44.

       In contractor reference or qualification statements, Innovation referenced

projects completed by Fuerte. [120] ¶¶ 77–79; 82–83. Innovation also posted a picture

of a Fuerte project on Innovation’s Facebook page. [120] ¶ 84; [131] ¶ 39. While the

parties dispute whether Innovation was passing off Fuerte’s work as its own or

accurately identifying the experiences of Innovation employees that used to work for

Fuerte, they agree that at some point in 2016, Innovation stopped referencing Fuerte

projects. [120] ¶ 80; [131] ¶ 37.

       Finally, Innovation used some of the same outside professional services as

Fuerte.   Innovation     hired   the   same     insurance    companies—one        at   Rosy’s

recommendation—to secure bid, payment, and performance bonds. [120] ¶¶ 24, 75–

76; [131] ¶ 31. Even though the parties dispute attorney Robert Reda’s personal

involvement in Innovation’s incorporation, the parties agree that Reda served as

Fuerte’s attorney and that Reda’s firm was involved in incorporating Innovation.

[120] ¶ 38; [131] ¶ 44; [111-3] at 64; [137] at 3.17 Innovation also used Fuerte’s

accounting firm. [120] ¶ 41.



17 In her deposition, Perez first testified that “Bob Reda” was the attorney who incorporated
Innovation. [111-3] at 64. She then immediately clarified, “Well, it was Evans, but his firm.
It was Evans and Bob Reda.” Id. Her answer suggests that Evans, an attorney at Reda’s law
firm, prepared Innovation’s incorporation paperwork and not Reda himself. Thus, Perez’s
initial testimony does not directly contradict the statement in her subsequent affidavit, that
                                             14
III.   Analysis

       An alter ego is the “disguised continuance of a former business entity or an

attempt to avoid the obligations of a collective bargaining agreement, such as through

a sham transfer of assets.” Cent. States, Se. & Sw. Areas Pension Fund v. Sloan, 902

F.2d 593, 596 (7th Cir. 1990) (internal citation and quotation omitted). The companies

must generally share “substantially identical management, business purpose,

operation, equipment, customers, supervision, and ownership.” McCleskey v. CWG

Plastering, LLC, 897 F.3d 899, 903 (7th Cir. 2018).

       The single-employer doctrine applies to companies that exist at the same time

and when two entities are so integrated that they are treated as a single entity for

certain purposes. Cremation Soc’y of Illinois, Inc. v. Int’l Bhd. of Teamsters Local 727,

869 F.3d 610, 616 (7th Cir. 2017) (internal citations and quotation omitted). Four

factors are evaluated: 1) interrelation of operations; 2) common management; 3)

centralized control of labor relations; and 4) common ownership. Id. While the single-

employer analysis does not require proof of motive, it is similar to an alter-ego

analysis. Cent. States, Se. & Sw. Areas Pension Fund v. Sloan, 902 F.2d at 597. Both

concern the absence of an arm’s length relationship between two entities. Id.;

Cremation Soc’y of Illinois, Inc, 869 F.3d at 616 (internal citation omitted). Both are

fact-intensive inquiries and require assessing the totality of the circumstances; no




“Robert Reda did not perform legal services on behalf of Innovation.” [122-1] at 13. The funds’
motion to strike the last sentence in paragraph 31 of Perez’s affidavit is denied.

                                              15
single factor is dispositive. Cremation Soc’y of Illinois, Inc., 869 F.3d at 616;

McCleskey, 897 F.3d at 903.

       Federal common law applies to alter-ego and single-employer analyses under

federal labor law. See Moriarty v. Svec, 164 F.3d 323, 329 (7th Cir.1998); McCleskey,

897 F.3d at 902–03. Under either theory of liability, Innovation would be responsible

for Fuerte’s obligations under the CBA. Cent. Illinois Carpenters Health & Welfare

Tr. Fund v. Olsen, 467 F.App’x 513, 517 (7th Cir. 2012) (citing Moriarty, 164 F.3d at

332); McCleskey, 897 F.3d at 903.

       A.     Alter Ego

       An alter ego possesses “a fraudulent intent to avoid collective bargaining

obligations.” McCleskey, 897 F.3d at 903. The funds suggest that as early as January

2008, Fuerte stopped making benefit contributions and paying union dues, as

required by the terms of the CBA. [120] ¶¶ 1, 3. From January 31, 2012, until it

closed, Fuerte did not pay union benefits and dues and now owes $668,236.99. Id.

¶¶ 1, 89. Fuerte’s failure to pay is direct evidence of Fuerte avoiding its collective

bargaining obligations.18 Rosy testified that the lawsuits made it difficult for Fuerte

to obtain new work. Id. ¶¶ 25–27. Hurtado blamed the union for Fuerte’s closure,

stating that “the Union went really dirty on me” and conspired to put Fuerte out of

business. Id. ¶ 90; [131] ¶ 6. Perez reopened Innovation because Fuerte was “having



18Innovation argues that “the Funds do not even attempt to establish that there is direct
evidence establishing Fuerte’s intention to evade its obligations under the CBA, because
there is none.” [126] at 9. “Circumstantial evidence is not only sufficient, but may also be
more certain, satisfying and persuasive than direct evidence.” McCottrell v. White, 933 F.3d
651, 657 (7th Cir. 2019) (internal citations and quotation omitted).

                                            16
problems.” [120] ¶ 53. The only problems alleged are the funds’ lawsuits. Id. ¶ 90;

[131] ¶ 6. This family testimony placing blame on the funds establishes antiunion

animus—intent that is confirmed by Fuerte’s violation of the CBA.

      Many facts suggest Innovation is the “disguised continuance” of Fuerte and

that they share the same business purpose. Cent. States, Se. & Sw. Areas Pension

Fund, 902 F.2d at 596–97. In 2013, Fuerte stopped performing residential

landscaping for single-family residences. [120] ¶ 6; [131] ¶ 3. When Innovation

opened in 2014, its business was single-family residential landscaping. [120] ¶ 43.

Fuerte referred its residential and warranty repair work to Innovation. [131] ¶ 3. In

December 2015, Fuerte stopped performing public park construction. Id. ¶ 6. That

same month, Innovation started doing commercial work, including a project that

Hurtado helped Innovation secure. [120] ¶ 54; [131] ¶ 23; [111-5] at 57. Throughout

2016, Innovation’s public park portfolio grew with Hurtado’s help. [120] ¶¶ 68–70. In

January 2016, Fuerte stopped providing snow removal services; in February 2016,

Innovation started. Id. ¶ 58. While under a separate contract, Innovation effectively

took over Fuerte’s snow removal work for a client. Id. ¶ 30; [131] ¶ 9–10. Until it had

built its own portfolio, Innovation referenced projects completed by Fuerte in client

documents and online, further demonstrating that the companies offered the same

services. [120] ¶¶ 77–84; [131] ¶¶ 37, 39.

      The companies shared the same customer base and covered the same

geographic region. They both serviced residential homeowners, park districts,

municipalities, and businesses in the northeast counties of Illinois. [120] ¶¶ 6–7, 47,



                                          17
71, 86–87. That Innovation and Fuerte also served different customers not only

makes sense but also does not undermine the overlap of their customer base.

Innovation also used the same law firm, accounting firm, and insurance companies

as Fuerte. [120] ¶¶ 24, 38, 41, 75–76; [131] ¶ 31; [111-3] at 64; [137] at 3.

      In short, where Fuerte stopped, Innovation began. The fact that they were not

competitors supports the funds’ argument that Fuerte shifted operations to

Innovation, so Innovation could carry on the business. While Innovation and Fuerte

did not hire all the same employees, the flow of employees between the two companies

looks like a “disguised continuance.” In 2014, Perez and Junior left Fuerte to work

for Innovation and then returned to Fuerte in October after Innovation closed. [120]

¶ 51; [131] ¶¶ 13–14. After Innovation restarted in December 2015, it hired eleven

former employees of Fuerte, including Perez, Hurtado, and Rosy. [131] ¶ 29.

      In stark contrast to an “arms-length transaction with an unrelated individual

or business entity,” this case is full of family dealings. Cent. States, Se. & Sw. Areas

Pension Fund, 902 F.2d at 597. Perez is Hurtado’s stepdaughter and Rosy’s daughter.

[120] ¶ 14. As a recent high school graduate with less than a year of secretarial

training, Perez lacked landscaping experience before starting Innovation. Id. ¶¶ 14,

37–38. She was not independent, financially or operationally. Even though she was

president of the company, Perez testified that she only made a $200.00 contribution

and did not seek any business loans or contemplate a business plan. Id. ¶ 39–40. That

first year, Innovation operated from Hurtado’s residence, with no evidence that




                                           18
Innovation paid rent. Id. ¶ 37. When Innovation closed in late 2014, Fuerte paid taxes

and debts that Innovation owed. Id. ¶ 50.

      Innovation resumed under close family ties. After Perez personally purchased

the Plainfield Road property, she executed a two-year commercial lease with Fuerte,

even though it had been struggling to obtain work since 2013. Id. ¶¶ 20, 25–27; [111-

4] at 1–5. Fuerte moved in and paid to improve the property. [120] ¶¶ 19, 21; [131]

¶ 7. When Fuerte began to wind down, Innovation was resurrected from the same

location—Perez’s residence that Fuerte rented. [120] ¶¶ 4, 19–20, 27; [131] ¶ 6; [111-

3] at 92; [111-4] at 1–5. While neither Fuerte nor Hurtado provided capital to, or

invested in, Innovation, [131] ¶ 5, these facts establish close contact between the

companies.

      The management and supervision of Innovation is substantially identical to

Fuerte. McCleskey, 897 F.3d at 903. At Fuerte, Hurtado communicated with park

district representatives; attended construction meetings; oversaw projects, tracked

employee hours; prepared estimates and bids; and interfaced with clients. [120] ¶ 10.

As Fuerte’s office manager, Rosy managed accounts payable and receivable, prepared

project payout documents, processed payroll and monthly fringe benefit reports to the

Union, managed bank accounts, and obtained Fuerte’s bid, payment and performance

bonds from insurance companies. Id. ¶ 11–12; [131] ¶ 29. As described below,

Hurtado and Rosy performed these same duties at Innovation.

      Perez reopened Innovation because Hurtado was available to assist running it,

[120] ¶ 53, suggesting that, at the very minimum, Hurtado informally supervised



                                         19
Innovation’s operations. In 2014, Hurtado’s son Junior, a former Fuerte employee,

served as Innovation’s general manager. Id. ¶ 42. When Innovation reopened in 2015,

Hurtado immediately helped Innovation secure clients. Id. ¶ 54; [131] ¶¶ 9–10, 23;

[111-5] at 57. Since early 2016, Hurtado assisted Perez with preparing park

construction bids and estimates. [120] ¶ 72. While officially hired as a “supervisor” in

March 2016, id. ¶ 67, Hurtado performed higher-level tasks, including growing

Innovation’s public park construction portfolio. For example, that spring, Hurtado

met with customers and secured contracts with Crete Park District and St. Charles

Park District. Id. ¶¶ 68, 70. Clients understood Hurtado’s connection to the two

companies—the St. Charles park district representative wrote, “Rafael, I assume the

PO is to be under Innovation Landscape Inc. instead of Fuertes Systems

Landscaping, Inc.?” [111-5] at 70. Hurtado also served as the lead on a proposal

submitted to Calumet Park District. [120] ¶ 69. In November 2016, Hurtado officially

became Innovation’s general manager, which required managing Innovation’s labor

force and contracts. [131] ¶¶ 20, 32, 40.

      While Hurtado may not have had the ability to hire, fire, and make key

decisions unilaterally, the facts show that he played the same role at Innovation as

he played at Fuerte, irrespective of his title. As Innovation noted, Hurtado’s years of

experience made him a key figure in the industry. [131] ¶ 17. Hurtado’s employment

with D&J Landscaping, id. ¶ 32, and his decision to refer, and not assign, Fuerte’s

contracts to Innovation, id. ¶ 10, do not diminish the managerial role Hurtado played

at Innovation.



                                            20
      Rosy formally joined Innovation in June 2016 and performed the same office

manager duties as she had at Fuerte. [120] ¶ 64; [131] ¶ 30. However, she started

helping Innovation even earlier, while still on Fuerte’s payroll, and even purported

to be Innovation’s office manager. [131] ¶ 30; [120] ¶ 64; [111-3] at 2. Perez also hired

the same insurance company based on Rosy’s “positive experiences” when the

company serviced Fuerte. [120] ¶¶ 75–76; [131] ¶ 31. Rosy’s preexisting relationship

may explain why Innovation, a new company with no commercial portfolio, could

secure bonds for construction work.

      Even if only Perez had hiring, firing, and exclusive decision-making authority,

[131] ¶ 20, and Perez was not required to route decisions through her parents, Perez’s

lack of expertise,19 and her voluntary reliance on the managerial roles Hurtado and

Rosy played demonstrates substantially identical management and supervision.

      Two former Fuerte employees hired by Innovation serve as further evidence of

substantially identical management and operations. At Fuerte, Edgar Rubio, a park

project superintendent, and Juan Adame, a project foreman, both communicated with

park district representatives; attended meetings; supervised field employees; ordered

construction material; oversaw projects; and disciplined employees. [120] ¶¶ 15, 17.

Perez hired Rubio as general manager and Adame as project manager without




19Even if Perez worked as an “assistant manager” at Fuerte from October 2014 to November
2015 with expanded duties, [131] ¶ 14, Innovation does not cite any evidence suggesting
Perez learned how to independently oversee and obtain commercial construction projects,
interact with clients as a company executive, or supervise employees.

                                           21
interviewing them, and they performed similar, if not the same, tasks at Innovation.

Id. ¶¶ 65–66. Adame also helped Innovation prepare bids. Id. ¶ 72; [131] ¶ 35.

      Innovation used substantially identical equipment. McCleskey, 897 F.3d at

903. In 2014, Innovation borrowed Fuerte’s equipment and tools, for free, because

Innovation did not own equipment. [120] ¶ 46. After Innovation closed, it left its tools

and materials on Fuerte’s premises. Id. ¶ 52. When Innovation reopened, it paid

Hurtado to use equipment he owned and used equipment Fuerte had rented, free of

charge. Id. ¶ 61; [131] ¶ 26. This reliance overshadows the significance of having

separate bank accounts, payroll, and billing functions. [131] ¶ 44. It also negates the

impact of any disputed facts about equipment. Regardless of whether 1) the

equipment was owned or rented by Fuerte; 2) Fuerte turned over all of its equipment

to a third-party liquidator; and 3) Innovation used Fuerte’s computers, bidding

resources, and at least one telephone number, Innovation still depended on Fuerte

and Hurtado’s equipment to successfully operate in 2014 and after reopening. [120]

¶¶ 29–36; 54–60, 62, 72, 74; [131] ¶¶ 36, 42, 44.

      Finally, an alter-ego finding does not require proof of common ownership.

Trustees of Pension, Welfare & Vacation Fringe Ben. Funds of IBEW Local 701 v.

Favia Elec. Co., 995 F.2d 785, 789 (7th Cir. 1993). This makes sense because the point

of the alter ego is the disguised continuation of a business, and it would be difficult

to disguise a new business if it had the same ownership structure. No one disputes

that Hurtado was the sole owner and shareholder of Fuerte or that Perez was the sole

shareholder and officer of Innovation. [120] ¶¶ 9, 38; [131] ¶ 1. But this difference is



                                          22
not dispositive. Furthermore, familial control in the absence of an arms-length

relationship can constitute “common ownership and control” in alter-ego analyses.

N.L.R.B. v. Dane Cty. Dairy, 795 F.2d 1313, 1322 (7th Cir. 1986) (cited by McCleskey,

897 F.3d at 904). Here, Innovation and Fuerte are owned by members of the same

family, who lived in same household and operated the same business.

      Under the totality of the circumstances, the undisputed material facts

establish that Innovation is the alter ego of Fuerte.

      B.     Single Employer

       The single-employer doctrine focuses on companies that operate at the same

time, as evidenced by the four factors used to determine liability and their emphasis

on a comparison of daily operations. “Interrelation of operations” evaluates day-to-

day operational matters, like if the companies operate out of the same building and

in the same geographic market; if one company rents the other’s space; the similarity

of the services; and the shared use of equipment, office space, supplies, bank accounts,

and professional outside services. Cremation Soc’y of Illinois, Inc., 869 F.3d at 616.

The “common management” factor looks at one company’s actual or active control

over the other company’s day-to-day operations. Id. at 617. Examples include when

the same person manages both businesses, or when employees of both companies

report to the same managers or make up the same organizational chart. Id.

“Centralized control of labor relations” concerns who is responsible for hiring, firing

and evaluating employees. Id. Factors include whether the companies share the same

human resources manager; have the same procedures for hiring, firing, evaluating,



                                          23
and training employees; and implement the same accounting, payroll, and

information technology services. Id. “Common ownership” looks at owners and

shareholders of each company. Id. Because the funds bear the burden of persuasion

at trial, they must support their single-employer claim with credible evidence that

would entitle them to a directed verdict if not controverted at trial. Celotex Corp., 477

U.S. at 331.

       Alter-ego liability does not guarantee single-employer liability. See Cent.

States, Se. & Sw. Areas Pension Fund, 902 F.2d at 597; Trustees of Pension, Welfare

& Vacation Fringe Ben. Funds of IBEW Local 701, 995 F.2d at 789. Here, the alter-

ego analysis establishes “interrelation of operations.” However, there are insufficient

facts to demonstrate simultaneous “common management” and “centralized control

of labor relations.” The funds lack undisputed evidence about the control Hurtado or

Rosy exercised over Innovation’s day-to-day operations, like whether Innovation

employees, including Perez, reported to them. While Hurtado and Rosy undoubtedly

played supervisory roles, the funds’ do not present enough evidence to establish that

they hired, fired, and evaluated Innovation employees, a key factor for determining

“centralized control of labor relations.” Nor is there sufficient evidence to suggest the

companies shared the same human resources manager before 2016 or implemented

the same employee practices.

      The parties agree the companies were 100% separately owned. [120] ¶¶ 9, 38.

“Financial control,” however, can be a proxy for “common ownership” in a single-

employer analysis. Naperville Ready Mix, Inc. v. N.L.R.B., 242 F.3d 744, 752 (7th Cir.



                                           24
2001). Innovation relied on Hurtado’s referrals, expertise, and residence, and on

Fuerte’s equipment, financial support, and facilities. [120] ¶¶ 37, 46, 50, 68–70; [131]

¶ 3. These facts about Innovation’s financial dependence suggest Fuerte and Hurtado

exercised some financial control, and that the difference in ownership structure may

have been nominal.

        However, when evaluating the totality of the circumstances, there is a lack of

undisputed evidence about the control necessary to show the daily integration that

justifies single-entity treatment. Furthermore, a single-employer analysis, which

focuses on companies that co-exist, may be less applicable to the second time

Innovation and Fuerte were both open because Fuerte was in the process of shutting

down.

IV.     Conclusion

        The funds’ motions to file excess pages, [107] and [129], are granted. The funds’

motion for partial summary judgment, [109], is granted on its alter-ego claim and

denied on its single-employer theory. The funds’ motion to strike, [132], is granted in

part and denied in part. A status hearing is set for January 14, 2020, at 9:30 a.m.



ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: December 9, 2019




                                           25
